Exhibit 10.21

EXECUTION COPY

FIRST AMENDMENT dated as March 30, 2018 (this “Amendment”), to the Subordinated
Term Loan and Security Agreement dated as of October 23, 2017(the “Agreement”),
by and between B. RILEY PRINCIPAL INVESTMENTS, LLC, a Delaware limited liability
company (“Lender”), and SONIM TECHNOLOGIES, INC., a Delaware corporation
(“Borrower”). Capitalized terms used herein and not otherwise defined herein
have the meanings given such terms in the Agreement.

 

RECITAL

 

Borrower has requested that Lender increase the term loan commitment under the
Agreement from $10,000,000 to $12,000,000, and Lender is willing to agree to
such increase on the terms and conditions of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

Section 1. Amendment. Borrower and Lender hereby agree to amend the Agreement by
changing the definition of “Term Loan Commitment” to read as follows:

 

“Term Loan Commitment” means an amount equal to Twelve Million Dollars

($12,000,000).

 

In connection with such increase in the Term Loan Commitment, Borrower shall
execute and deliver to Lender an amended and restated subordinated secured
promissory note (the “New Note”) dated the Amendment Effective Date (as defined
below) and substantially in the form attached hereto as Exhibit A, and Borrower
and Lender hereby agree further to amend the Agreement by changing the
definition of “Term Loan Note” to read as follows:

 

“Term Loan Note” means the Amended and Restated Subordinated Secured Promissory
Note, dated the effective date of the first amendment to this Agreement, in the
principal amount of the Term Loan Commitment (as amended by such first
amendment), executed by Borrower to the order of Lender, in form and substance
satisfactory to Lender.

 

The term loan note originally issued by Borrower to Lender under the Agreement
(the “Original Note”) shall be exchanged for the New Note, and all outstanding
Term Loans and Term Loan Advances under the Original Note shall be deemed to (i)
be made under the New Note, (ii) continue in full force and effect under the New
Note and the Agreement (as amended hereby) and (iii) be secured by the
uninterrupted and continued security interest in the Collateral granted pursuant
to the Agreement.

 

Notwithstanding the provisions of Section 2.2(d) of the Agreement, prepayments
of the Term Loan which do not reduce the aggregate outstanding principal amount
of the Term Loan below

$10,000,000 may be made without the requirement to pay a Prepayment Charge.

 

Section 2.        Representations and Warranties. Borrower hereby represents and
warrants to Lender that as of the Amendment Effective Date:

 

(a)The execution, delivery, and performance of this Amendment and the New Note
are within Borrower’s powers, have been duly authorized, and are not in conflict
with nor constitute a breach of any provision contained in Borrower’s
organizational documents, nor will they constitute an event of default under any
material agreement by which Borrower is bound.

 

--------------------------------------------------------------------------------

(b)     This Amendment and the New Note are the legal, valid and binding
obligations of Borrower and are enforceable against Borrower in accordance with
their respective terms.

 

(c)       The Agreement and the other Loan Documents are in full force and
effect and shall remain in full force and effect as amended hereby following the
effectiveness of this Amendment.

 

(d)       All outstanding Term Loans and Term Loan Advances under the Original
Note shall continue in full force and effect under the New Note and the
Agreement, and be secured by the uninterrupted and continued security interest
in the Collateral granted pursuant to the Agreement.

 

(e)       Borrower is in full compliance with all terms and provisions set forth
in the Agreement and the other Loan Documents to be observed or performed by it,
as amended by the express terms of this Amendment.

 

(f)        The representations and warranties of Borrower set forth in the
Agreement, except for those relating to a specific date other than the date
hereof, are true and correct in all material respects on and as of the date
hereof as if made on and as of the date hereof.

 

(g)       After giving effect to this Amendment, no Event of Default, or any
event that upon notice, lapse of time or both would become an Event of Default
is continuing.

 

Section 3.        Effectiveness. This Amendment shall become effective as of the
date (the “Amendment Effective Date”) that all the following conditions
precedent are satisfied: (i) the execution and delivery of this Amendment by
Borrower and Lender, (ii) the execution and delivery of the New Note by Borrower
to Lender in exchange for the Original Note and (iii) the receipt by Lender of a
legal opinion of Borrower’s counsel covering this Amendment and the New Note in
a form as may be reasonably satisfactory to Lender.

 

Section 4.General.

 

(a)       Full Force and Effect. The Agreement, as expressly amended hereby, and
the other Loan Documents (including the New Note) shall continue in full force
and effect in accordance with the provisions thereof, and no change or
modification in any of the terms thereof except for the amendments to the
Agreement specifically set forth in Section 1 hereof has been effected. As used
in the Agreement, “hereinafter,” “hereto,” “hereof,” and words of similar import
shall, unless the context otherwise requires, mean the Agreement as amended by
this Amendment, and all references to the “Term Loan Note” in the Agreement and
the other Loan Documents shall be deemed to be references to the New Note.

 

(b)     Applicable Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of California, without regard to
principles of conflicts of law.

 

(c)       Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same instrument.

 

(d)       Further Assurance. Borrower shall execute and deliver to Lender such
documents and certificates as Lender may reasonably request to effect the
amendment contemplated by this

--------------------------------------------------------------------------------

Amendment.

 

(e)       Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of this Amendment.

 

(f)        Waiver and Release. Borrower hereby ratifies, reaffirms, acknowledges
and agrees that the Agreement (as amended hereby) and the other Loan Documents
to which Borrower is a party (including the New Note) represent valid and
enforceable obligations of Borrower. Borrower agrees that there are no existing
claims, defenses (personal or otherwise) or rights of offset whatsoever on
behalf of Borrower with respect to the Term Loans or any of the Loan Documents
(other than payments made thereunder). In addition, Borrower hereby expressly
waives, releases and absolutely and forever discharges Lender and its present
and former members, directors, officers, employees and agents (and their
separate and respective heirs, personal representatives, successors and assigns)
from any and all liabilities, claims, demands, damages, actions and causes of
action, known or unknown, contingent or matured, of which Borrower now has, had
prior to the date hereof or that may hereafter arise with respect to acts,
omissions or events occurring prior to the date hereof, arising out of or in any
way connected with the Term Loans, this Amendment, the Agreement or the other
Loan Documents.

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

 

 

SONIM TECHNOLOGIES, INC., a Delaware corporation

 

 

By:                                                              

Name:                                                        

Title:                                                          

 

 

 

 

B. RILEY PRINCIPAL INVESTMENTS, LLC, a Delaware limited liability company

 

 

[gozqsrm3uv4q000001.jpg]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A [Form of New Note]

 

 

THIS AMENDED AND RESTATED SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE IS
SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT, DATED AS OF OCTOBER 23,
2017, IN FAVOR OF EAST WEST BANK (OR ITS SUCCESSOR THEREUNDER), WHICH
SUBORDINATION AGREEMENT (AS AMENDED IN ACCORDANCE WITH ITS TERMS) IS
INCORPORATED HEREIN BY REFERENCE.

 

AMENDED AND RESTATED SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE

 

$12,000,000March    , 2018

 

FOR VALUE RECEIVED, the undersigned, SONIM TECHNOLOGIES, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of B. RILEY
PRINCIPAL INVESTMENTS, LLC, a Delaware limited liability company ("Lender"), at
such place as Lender may designate in writing, in lawful money of the United
States of America, the principal sum of the lesser of (i) Twelve Million Dollars
($12,000,000) and (ii) the aggregate unpaid principal amount of the Term Loan
Advances made pursuant to this Amended and Restated Subordinated Secured
Promissory Note (this “Note”), and accrued interest thereon, as provided in the
Subordinated Term Loan and Security Agreement, dated as of October 23, 2017, by
and between Borrower and Lender (as amended from time to time, the "Loan
Agreement").

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in the Loan Agreement.

 

1.         Interest. Interest shall accrue on the terms and conditions set forth
in Section 2.2 of the Loan Agreement.

 

2.         Payment. The outstanding principal amount of the Term Loan Advances
shall be repaid in full on the Maturity Date. Borrower may prepay all or any
portion of the Term Loan at any time and from time to time, in whole or in part,
subject to the terms and conditions set forth in Section 2.2(d) of the Loan
Agreement. Principal and interest and all other amounts due hereunder are to be
paid in lawful money of the United States of America in federal or other
immediately available funds.

 

3.         Security Interest. Payment of the amounts due hereunder is secured by
Borrower’s grant to Lender of a security interest in the Collateral pursuant to
the terms of the Loan Agreement and, subject to the terms of the Subordination
Agreement, Lender shall have all the rights with respect to the Collateral set
forth in the Loan Agreement, as well as all the rights of a secured party under
the UCC.

 

--------------------------------------------------------------------------------

4.Optional Conversion.

 

(a)       Upon the written election of Lender delivered to Borrower at any time
on or prior to the Maturity Date (an “Election Notice”), the Convertible Amount
shall be converted in full into shares of the Series A-3 Preferred Stock of
Borrower (the “Series A-3 Preferred”), with such conversion deemed to be
effective upon Borrower’s receipt of the Election Notice. The number of shares
of Series A-3 Preferred to be issued upon such conversion shall be the number
obtained by dividing (A) the Convertible Amount on the date of conversion by (B)
0.59136 (such price to be adjusted for stock splits, stock dividends and the
like with respect to the Series A-3 Preferred), rounded to the nearest whole
share. “Convertible Amount” on any date is the sum of (A) the lesser of (i) the
principal outstanding on such date and (ii) the product of (x) the aggregate
principal amount of the Term Loan Advances made by Lender to Borrower and (y)
the Designated Percentage, and (B) the accrued interest on such date, including,
if it has not yet been compounded and added to this Note’s principal in
accordance with the Loan Agreement, the interest accrued prior to the first
anniversary of the Effective Date. The “Designated Percentage” is (i) one
hundred percent (100%) if the conversion date is prior to the first anniversary
of the Effective Date, (ii) seventy-five percent (75%) if the conversion date is
on or after the first anniversary of the Effective Date and prior to the second
anniversary of the conversion date, (iii) fifty percent (50%) if the conversion
date is on or after the second anniversary of the Effective Date and prior to
the third anniversary of the conversion date, (iv) twenty-five percent (25%) if
the conversion date is on or after the third anniversary of the Effective Date
and prior to the fourth anniversary of the conversion date, and (v) twelve and a
half of percent (12.5%) if the conversion date is on or after the fourth
anniversary of the Effective Date and on or prior to the Maturity Date.

 

(b)       If the conversion of this Note would result in the issuance of a
fractional share, Borrower shall, in lieu of issuance of such fractional share,
pay Lender a sum in cash equal to the product resulting from multiplying the
then current fair market value, as determined in good faith by Borrower's Board
of Directors, of one share of Series A-3 Preferred Stock by such fraction.

 

(c)       As a condition precedent to Lender's receipt of Series A-3 Preferred
shares upon conversion of the Convertible Amount, the Lender shall execute and
deliver counterpart signature pages to the agreements between Borrower and the
holders of the outstanding Series A-3 Preferred (the "Stockholder Documents").
Upon such execution and delivery, Lender shall be entitled to the rights and
benefits granted to the other holders of Series A-3 Preferred pursuant to the
Stockholder Documents, including, but not limited to, any registration rights,
information rights, preemptive rights, rights of first refusal, co-sale rights
and voting rights. As soon as practicable after conversion of this Note, the
Company, at its expense, will cause to be issued in the name of and delivered to
Lender, a certificate or certificates representing the number of fully paid and
nonassessable shares of the Series A-3 Preferred to which Lender shall be
entitled upon such conversion.

 

(d)       Borrower shall at all times maintain and reserve a sufficient number
of shares of Series A-3 Preferred Stock for issuance upon the conversion of this
Note in accordance with this Section 4. If, notwithstanding the foregoing
covenant, at the time of conversion there are insufficient authorized shares of
Series A-3 Preferred to permit full conversion of the Convertible

 

--------------------------------------------------------------------------------

Amount, then Borrower shall take all corporate action necessary to authorize a
sufficient number of shares of Series A-3 Preferred to permit such conversion in
full. Borrower stipulates that Lender's remedies at law in the event of any
default or threatened default by Borrower of this Section 4(d) are not and will
not be adequate to the fullest extent permitted by law, and that this Section
4(d) may be specifically enforced by a decree for the specific performance of
this Section

4(d) or by an injunction against a violation of this Section 4(d).

 

5.         Waiver.   Borrower waives presentment, diligence, demand of payment,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Loan Agreement. In any action on this Note, Lender need not produce or file the
original of this Note, but need only file a photocopy of this Note certified by
Lender to be a true and correct copy of this Note in all material respects.

 

6.         Governing Law; Interpretation. This Note shall be governed by, and
construed in accordance with, the internal laws of the State of California,
without regard to principles of conflicts of law.   Whenever possible, each
provision of this Note shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision is prohibited by or invalid
under applicable law, it shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of the provision or the
remaining provisions of this Note.

 

7.Time of Essence. Time is of the essence of each and every provision of this
Note.

 

8.         Amendment and Restatement. This Note amends and restates the
Subordinated Secured Promissory Note dated October 23, 2017 (the “Original
Note”), which was executed and delivered in connection with the execution and
delivery of the Loan Agreement. All outstanding Term Loans and Term Loan
Advances under the Original Note shall be deemed to (i) be made under this Note,
(ii) continue in full force and effect under this Note and the Loan Agreement
and (iii) be secured by the uninterrupted and continued security interest in the
Collateral granted pursuant to the Loan Agreement.

 

 

SONIM TECHNOLOGIES, INC.

 

 

 

 

 

By:                                                              
Name:                                                        
Title:                                                          